10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 2:20-cr-00265-JCM-BNW Document 21 Filed 09/29/20 Page 1 of 2

NICHOLAS A. TRUTANICH

 

 

 

 

 

 

 

 

 

 

 

 

United States Attorney _ ENTERED — eee
District of Nevada COUNSEL/PARTIES OF RECORD
Nevada Bar Number 13644

CHRISTOPHER BURTON

Nevada Bar Number 12940 SEP 29 2020
Assistant United States Attorney

501 Las Vegas Blvd. South, Suite 1100 CLERK US DISTRICT COURT

Las Vegas, Nevada 39101 By. DISTRICT OF NEVADA

(702) 388-6336 DEPUTY
Christopher.Burton4@. usdoj.gov

Attorneys for Plaintiff

The United States of America

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, CRIMINAL INDICTMENT
Plaintiff, Case No.: 2:20-cr- o2 G@ 4
vs. VIOLATION:
ZACHARY SANNS, 18 U.S.C. § 912 - False Personation of an
Officer or Employee of the United States
Defendant.

 

 

 

 

THE GRAND JURY CHARGES THAT:
COUNT ONE
False Personation of an Officer or Employee of the United States
(18 U.S.C. § 912)
On or about May 30, 2020, in the State and Federal District of Nevada;
ZACHARY SANNS,
defendant herein, did falsely assume and pretend to be an officer and employee of the

United States acting under the authority thereof, that is a Special Agent of the Department

of Homeland Security Investigations, and an employee of the State Department, and a

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:20-cr-00265-JCM-BNW Document 21 Filed 09/29/20 Page 2 of 2

Department of Defense contractor, and in such assumed and pretended character did act as
such, in that he falsely stated that he was a federal law enforcement officer and a federal
agent and sought to assist in a Las Vegas Metropolitan Police Department response to
protests and civil unrest, all in violation of Title 18, United States Code, Section 912.

DATED: this 29" day of September, 2020.

A TRUE BILL:

/S/
FOREPERSON OF THE GRAND JURY

NICHOLAS A. TRUTANICH
United States Attorney

CHRISTOPHER BURTON
Assistant United States Attorney

 
